HENDRY, Judge.
Alan Dubow, an unsuccessful candidate for state senate in 1984, appeals from a final order entered in an administrative proceeding, finding that he violated section 106.07, Florida Statutes (1983),1 in that he failed to file certain financial reports required by that section. We reverse upon a finding that the section of the statute relied upon by appellee Florida Elections Commission does not apply to candidates but, instead, applies to campaign treasurers filing on behalf of a candidate. Appel-lee had to bootstrap inference upon inference to reach its conclusion that the statute places a coextensive duty on both the candidate and his campaign treasurer to file the required reports in a timely fashion. The plain language of the statute does not support appellee’s position. Therefore, the order under review is reversed.
Reversed.

. Section 106.07(1), Florida Statutes, relative to the required filing dates, was amended by Chap-fer 85-226, section 6, Laws of Florida, effective January 1, 1986.